EXHIBIT 10.1 COASTAL BANKING COMPANY, INC. RESTRICTED STOCK AWARD This RESTRICTED STOCK AWARD (the “Award”) is made and entered into as of the 24th day of August, 2011, by and between Coastal Banking Company, Inc. (the “Company”), a South Carolina corporation, and Michael G. Sanchez (the “Employee”). Upon and subject to the Additional Terms and Conditions attached hereto and incorporated herein by reference as part of this Award, the Company hereby awards as of the Grant Date to the Employee the Restricted Shares described below in consideration of the services rendered and/or to be rendered to the Company by virtue of the Employee’s employment relationship with the Company (including any affiliate thereof). A.Grant Date:August 24, 2011. B.Restricted Shares:6,500 shares of the Company’s common stock (“Common Stock”). C.Vesting:The Restricted Shares shall become vested, as and to the extent indicated below, but only if the Employee remains in the continuous service of the Company and its affiliates (the “Service Condition”) through the applicable Vesting Date indicated in the Vesting Schedule below: Vesting Date Percentage of Restricted Shares which are Vested Shares Prior to second anniversary of Grant Date 0% Second anniversary of Grant Date 100% The Employee shall cease to be in continuous service of the Company and its affiliates after the Grant Date on the first date the Employee ceases to provide services to the Company (including any affiliate), regardless of the reason. Notwithstanding the foregoing, the Service Condition will be deemed satisfied as to all of the Restricted Shares if the Employee provides continuous service to the Company and/or any affiliate from the Grant Date through the date of any of the earlier events listed below: (a)in the event of a termination of the Employee’s services as an employee for the Company (and its affiliates) due to either death or Disability; or (b)the effective date of a Change in Control. The Restricted Shares which have satisfied (or are deemed to have satisfied) the Service Condition are herein referred to as the “Vested Shares.”Any portion of the Restricted Shares which have not become Vested Shares in accordance with this Paragraph C. before or at the time the Employee ceases to be an employee of the Company (including any affiliate), regardless of the reason, shall be forfeited. 1 IN WITNESS WHEREOF, the Company and Employee have signed this Award as of the Grant Date set forth above. COASTAL BANKING COMPANY, INC.: EMPLOYEE: /s/ Suellen Rodeffer Garner /s/ Michael G. Sanchez Name: Suellen Rodeffer Garner Name:Michael G. Sanchez Title:Chairman of the Board 2 ADDITIONAL TERMS AND CONDITIONS OF COASTAL BANKING COMPANY, INC. RESTRICTED STOCK AWARD 1.Condition to Delivery of Restricted Shares. (a)Employee must deliver to the Company, within two (2) business days after the earlier of (i) the date (the “Vesting Date”) on which any Restricted Shares become Vested Shares, or (ii)the date the Employee makes an election pursuant to Section 83(b) of the Internal Revenue Code as to all or any portion of the Restricted Shares, either cash or a certified check payable to the Company in the amount of all tax withholding obligations (whether federal, state or local) imposed on the Company by reason of the vesting of the Restricted Shares, or the making of an election pursuant to Section 83(b) of the Internal Revenue Code, as applicable, except as provided in Section 1(b). (b)If the Employee does not make an election pursuant to Section 83(b) of the Internal Revenue Code, in lieu of paying the withholding tax obligations in cash or by certified check as required by Section1(a), Employee may elect (the “Withholding Election”) to have the actual number of shares of Common Stock that become Vested Shares reduced by the smallest number of whole shares of Common Stock which, when multiplied by the Fair Market Value of the Common Stock, is sufficient to satisfy the amount of the tax withholding obligations imposed on the Company by reason of the vesting of the Restricted Shares on the applicable Vesting
